        Case 1:06-cv-07865-JGK-DCF Document 61 Filed 10/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
MARY ELLEN CHEPAK,
                                             Plaintiff,
                                                                                                                               06 civ 7865 (JGK)
                 -against-
                                                                             l ·-          -... , - -       . __        , ____                •    -    - ~• • •    • -   - ·

WALDEN UNIVERSITY,
                                             Defendant.
                                                                             i1~)tns 0 U \J'.
                                                                                 I
                                                                                                                       1

                                                                             '; r,'"'r: 1·1'1 ~~T'T•
                                                                             1 ·- - - . .
--------------------------------------------------------------X                                                        J ,._   •       ..




                                                                             ; ! LLf (''1 ':- (' ·~:r:.·.t ·_r ./ ~ , r_ r. :_,
                                                                                                                                                                            1
                                                                                                                                                                                :


                                                    ORDER
                                                                             ,,:' ~✓•!)C_\.,..(_..
                                                                             ~   I                      ~·.i:
                                                                                                                -                       - ---- · · --- -··
                                                                                                                                                                            I:
                                                                                                                                                                          - •,
                      •   •              •                               •                              -          :     ~         ,   ,.     10/.r/;o;o                    1.
         The Clerk 1s directed to stnke Document 58 and file 1t m;ider seal•. - -                                                      - - -__ ·           - _- - ~
                                                                                     ...          - ·-                             - ---·              - ··-       ·•




SO ORDERED.


                                                                  ~         ~              L'
                                                                      UNITED ST ATES DISTRICT JUDGE

       October       -c;-,
Dated: New York, New York
                     2020
